Citation Nr: 1736880	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel
INTRODUCTION

The Veteran had active service from February 1979 to September 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision issued by the RO in San Diego, California.  Jurisdiction of this case belongs to the RO in Wichita, Kansas.  This case was most previously before the Board in April 2017.

In April 2011 the Veteran testified during a Board hearing at the RO in Wichita, Kansas before the undersigned.   A transcript is of record and has been reviewed by the undersigned.

In February 2014, the Board remanded the claim for additional development.

A June 2016 Board decision denied, in pertinent part, entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.  

The Veteran appealed the June 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A December 2016 Joint Motion for Partial Remand requested that the Court vacate that part of the June Board decision that denied entitlement to service connection for sleep apnea.  In January 2017, the Court issued an Order that granted the Joint Motion.

In April 2017, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

The Veteran's sleep apnea did not have its onset during the Veteran's active service, and was not caused by his active service, nor was it caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for sleep apnea, as caused or aggravated by service connected disability, specifically, his service-connected hypertension.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for hypertension, and macular scarring of the left eye.

At his April 2011 Board hearing the Veteran indicated that he was being treated for sleep apnea by VA.  The Veteran appeared to indicate that his private physician had informed him that his sleep apnea was secondary to his hypertension.

The Veteran's service treatment records do not show any treatment, complaints, or diagnoses involving any sleep disorder.  His separation examination report, dated in August 1984, did not note any relevant symptoms or conditions, and the Veteran specifically denied that he had frequent trouble sleeping on the corresponding Medical History Report.

Medical records indicate that the Veteran was diagnosed with sleep apnea in 1996.

In May 2014 the Veteran underwent a VA sleep apnea examination that reported a diagnosis of obstructive sleep apnea.  The examiner (PN, ARNP) indicated that the Veteran's claims file had been reviewed, and stated that the Veteran's sleep apnea was not related to his active service.  His rationale included the lack of any complaints during service and the absence of a diagnosis of sleep apnea until may years following service.  The examiner also stated that it was not likely that the Veteran's hypertension had caused or aggravated his sleep apnea.

In April 2017, the Board remanded the claim in order to have the May 2014 VA examiner prepare an addendum that provided a rationale for the opinion that the Veteran's sleep apnea was not aggravated (worsened) by his service-connected hypertension.

In a May 2017 addendum opinion, PN stated that the Veteran's e-folder (VBMS or Virtual VA, CPRS) had been reviewed.  The examiner noted that contrary to the Veteran's Board hearing testimony, an August 2014 letter from the Veteran's private physician did not in any way indicate that the Veteran's hypertension was causative of his sleep apnea.  PN also noted that a review of medical literature did not show that hypertension caused or affected sleep apnea.  PN noted that sleep apnea of the obstructive type was known to worsen hypertension "but not the other way around" as the Veteran had asserted.  PN again stated that sleep apnea was not likely proximately due to or the result of the Veteran's service connected hypertension [condition].  The examiner then stated as follows:

The previous opinion on this matter is correct that there is no [etiological] nexus for HTN to cause sleep apnea.  This simply does not happen and does not occur.  The association of HTN and sleep apnea is only that sleep apnea can worsen HTN.  HTN [as] a cardiovascular problem does not cause or worsen his sleep apnea-obstructive in nature which is an upper airway problem in sleep.  There is no way his HTN can affect, cause or worsen his sleep apnea as well as the medications he uses for his HTN.  Again there is simply no nexus that exists for HTN to cause or worsen sleep apnea and this [is] also shown in the medical literature upon review.

The Board finds that the claim must be denied.  With regard to the possibility of direct service connection, the Veteran's service medical records do not show that he complained of, or was treated for, sleep apnea symptoms, and sleep apnea was not diagnosed during service.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a), (b). 

Following separation from service, the Veteran's sleep apnea was not diagnosed until 1996, which is more than 10 years following his active service.  There is no competent evidence to show a relationship between sleep apnea and the Veteran's service.  The only competent opinion is the May 2014 VA opinion (and May 2017 addendum opinion), which indicates that there is no relationship between the Veteran's sleep apnea and his military service.  This opinion is considered highly probative, as this opinion is shown to have been based on a review of the Veteran's claims file and a contemporaneous physical examination, and as it contains a sufficient explanation for the conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim on a direct basis, and that the claim must be denied.  38 C.F.R. § 3.303.  

The Board further finds that the evidence does not show that the Veteran's sleep apnea was caused by, or aggravated by, his service-connected hypertension.  The only competent opinions of record are the May 2014 VA opinion, and the May 2017 addendum opinion, in which the examiner specifically concluded that no such relationship exists.  These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and as they contain sufficient explanations for their conclusions.  The May 2017 addendum opinion indicates that it was based, in part, on pertinent medical literature.  Neives-Rodriguez.  

The Board has considered that the May 2017 VA opinion did not specifically use the word "aggravation."  However, an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  In this case, the Board finds that the May 2014 and May 2017 VA opinions sufficiently address the theory of secondary service connection on the basis of both causation and aggravation.  With regard to aggravation, the VA opinion states, in three places, that the Veteran's hypertension did not "worsen" his sleep apnea.  It was explained that the Veteran's sleep apnea is "obstructive in nature which is an upper airway problem in sleep" and that there is no way his hypertension can affect, cause, or worsen his sleep apnea.  The examiner indicated that his conclusion also applies to the Veteran's use of medications used for the control of his hypertension.  The Board therefore finds that the language in the May 2017 VA opinion is sufficiently specific in its terms to rule out the possibility that the Veteran's service-connected hypertension aggravated his sleep apnea.  Accordingly, the claim must be denied.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Finally, although the Veteran has stated that a former private physician linked his sleep apnea to his hypertension, the Board notes that the Veteran's private records (including an April 2014 letter from Dr. S) contain no such opinion or statement.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied on a secondary basis.  See 38 C.F.R. § 3.310.  

The Veteran's assertion that his sleep apnea is secondary to his hypertension has been considered.  However, the Board finds his statements are not competent evidence.  Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).

Whether hypertension can cause or aggravate sleep apnea is not a question that can be determined by mere observation and is not within the realm of knowledge of a layperson.  While the Veteran is competent to report sleep problems, the record does not demonstrate that the Veteran has any special training or acquired any medical expertise in diagnosing sleep disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Therefore, the Board finds that the Veteran's opinion is not competent evidence, and therefore not probative of any issue in this case.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded examinations, and an etiological opinion has been obtained.  

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As noted in the June 2016 Board decision, instructions from the Board's February 2014 remand were complied with and need not be discussed further.  As for the Board's April 2017 remand instructions, as noted, a VA etiological (addendum) opinion has been obtained.

The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the April 2011 Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for sleep apnea is denied.




____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


